Citation Nr: 0948568	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disability, manifested by bilateral patellar pain, including 
as due to an undiagnosed illness. 

2.	Entitlement to service connection for an upper respiratory 
disability to include a sinus disability, including as due to 
an undiagnosed illness. 

3.	Entitlement to service connection for temporomandibular 
joint pain (TMJ).  

4.	Entitlement to service connection for headaches, including 
as due to an undiagnosed illness. 

5.	Entitlement to service connection for leg cramps, 
including as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to November 
1999 and from March 2003 to June 2004.  The Veteran served in 
Operation Enduring Freedom and was in Kuwait from May 2003 to 
June 2003 and in Iraq from June 2003 to May 2004.  His 
military occupational specialty was a Health Services 
Specialist.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2005 and September 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  The Board notes that the 
November 2006 statement of the case also included an issue of 
entitlement to service connection for right hand numbness.  
This issue, however, was not included on the VA Form 9; 
therefore, it will not be addressed in this decision.  

A video conference hearing was scheduled at the RO in April 
2008.  The Veteran failed to appear for this hearing.  The 
Veteran did not demonstrate good cause for his failure to 
appear for the hearing and did not indicate a desire for 
another hearing, as such, the Board will continue with 
appellate review. 


FINDINGS OF FACT

1.	The competent medical evidence shows that the Veteran has 
an undiagnosed illness manifested by bilateral patellar pain.  

2.	The competent medical evidence shows that an upper 
respiratory disability and sinus disability, diagnosed as 
rhinitis, did not manifest in service and was not related to 
service.  

3.	The competent medical evidence shows that episodic TMJ did 
not manifest in service and was not related to service.  

4.	The veteran reported having headaches during service and 
has reported headaches continuing after service.  

5.	The competent medical evidence shows that the Veteran has 
an undiagnosed illness manifested by leg cramps.  


CONCLUSIONS OF LAW

1.	An undiagnosed illness manifested by bilateral knee pain 
is presumed to have been incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.317 (2009).

2.	Rhinitis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2009).

3.	TMJ was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2009).

4.	 Headaches were incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.	An undiagnosed illness manifested by leg cramps is 
presumed to have been incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2004 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Veteran received notice of what was 
required to substantiate his claims.  He did not receive 
notice regarding an effective date.  Where there is a defect 
in the content of VCAA notice, it may be established that 
such error did not affect the essential fairness of the 
adjudication by showing that the essential purpose of the 
notice was not frustrated.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The Board notes that the Veteran 
filed his claims for service connection prior to being 
discharged from service.  The Veteran filed several claims 
for service connection and several were granted and assigned 
an effective date as the day after separation from service.  
The Board finds that as he filed his claim prior to 
separation from service, a reasonable person would understand 
that the effective date would be when he separated from 
service.  Additionally, post-adjudicatory opportunity to 
develop the case was provided to the Veteran.  Regarding the 
remaining claims, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a General Medical Examination in February 2005 
and VA medical examinations in August 2005 and March 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

UNDIAGNOSED ILLNESS 

The Veteran asserts that his bilateral knee pain, headaches, 
a respiratory and sinus condition and leg cramps are due to 
an undiagnosed illness resulting from his service in 
Southwest Asia.  Subject to various conditions, service 
connection may be granted for a disability due to undiagnosed 
illness of a veteran who served in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia Theater of 
Operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).  

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 
1998).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317 (d)(2).  

In this case, the DD214 indicated that the Veteran served in 
Operation Enduring Freedom and was in Kuwait from May 2003 to 
June 2003 and in Iraq from June 2003 to May 2004.  His 
military occupational specialty was a Health Services 
Specialist.  The Veteran has qualifying service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  

The Board has reviewed all the medical evidence of record.  
The competent medical evidence shows that the respiratory 
condition was diagnosed as rhinitis.  In the March 2006 VA 
Compensation and Pension Examination, the Veteran was 
diagnosed with chronic rhinitis and conjunctivitis.  The 
medical evidence also shows that the headaches were diagnosed 
as tension headaches in the June 2006 VA Compensation and 
Pension Examination.  As these disabilities were attributed 
to a known clinical diagnosis by a medical professional, they 
are not considered an undiagnosed illness.  Therefore, the 
Persian Gulf War presumption of service connection does not 
apply.  

The Board finds, however, the Persian Gulf War presumption of 
service connection does apply to the bilateral knee pain and 
the leg cramps.  These conditions have not been attributed to 
a clinical diagnosis.  In the March 2006 VA examination, the 
examiner noted that the x-rays of the knees were 
unremarkable.  The symptoms were suggestive of infrapatellar 
bursitis, but this diagnosis was not supported by the 
examination.  Further, the leg cramps were also not 
attributed to a diagnosis.  In the March 2006 VA examination, 
testing revealed that the Veteran was well hydrated and had 
normal electrolyte distribution.  The muscle examination was 
also unremarkable.  

The Board notes that the VA examiner reasoned that as the 
Veteran's symptoms were common in the general population, 
they were not an undiagnosed illness.  As set forth 
previously in this decision, that is not the legal standard 
for an undiagnosed illness.  It is the duty of the rating 
specialist, not the medical examiner, to review the medical 
evidence and apply the relevant legal standards to determine 
whether a claimant is entitled to compensation.  See Moore v. 
Nicholson, 21 Vet. App. 211, 220 (2007), rev'd on other 
grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  
As such, the Board affords the examiner's legal conclusion no 
probative weight.  

The medical evidence adequately shows that there were 
objective indications of a chronic disability manifested by 
muscle pain and joint pain in the knees and legs.  Further, 
the symptoms manifested to a compensable degree shortly after 
service.  The disabilities were not attributed to any known 
clinical diagnosis and the symptoms lasted more than six-
months.  There was also no affirmative evidence that related 
the symptoms to a cause other than being in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

As the leg cramps and bilateral knee pain are a medically 
unexplained chronic multisymptom illness without conclusive 
pathophysiology or etiology, service connected is warranted.  

SERVICE CONNECTION

The Board will also address whether direct service connection 
is warranted for an upper respiratory and sinus disability, 
TMJ, and headaches.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Upper Respiratory

In the March 2006 VA examination, the Veteran was diagnosed 
with chronic rhinitis and conjunctivitis.  The service 
medical records, however, do not show treatment for an upper 
respiratory or sinus condition in service.  In May 1999, the 
Veteran reported that he did not have frequent colds or 
sinusitis.  In the May 1999 examination, the sinuses and 
chest were clinically evaluated as normal.  The Board notes 
that in a Post Deployment Health Assessment in April 2004, 
the Veteran reported that he had a runny nose during 
deployment.  

The RO afforded the Veteran a VA examination for his 
respiratory condition.  In the March 2006 examination, the 
examiner noted that the service treatment records did not 
show treatment for sinus problems.  The examiner opined that 
the sinus problem was less likely as not related to service 
because the condition was extremely common in the location of 
the Veteran's residence.  

The Board notes that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also 
provided a rationale for his conclusion that the respiratory 
condition was not related to service.  As such, the Board 
finds the VA examination probative.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

The Board acknowledges the Veteran's statements that his 
sinus problems began in service.  The Veteran is competent to 
assert when his symptoms began.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); See also Charles v. Principi, 16 Vet. 
App 370, 374-75 (2002).  The Board finds, however, that the 
supporting medical evidence does not support his assertion.  
Specifically, the service treatment records do not show 
respiratory problems in service.  Competent lay testimony 
"can be rejected only if found to be mistaken or otherwise 
deemed not credible."  McLendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  As the examination was adequate, the Board 
finds that the VA examiner's conclusion outweighs the 
Veteran's assertions.  Simply, the medical evidence during 
service does not support the Veteran's contentions.  

Furthermore, as a layman, without the appropriate medical 
training and expertise, the Veteran is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the Veteran can certainly 
attest to his in service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

As there is no evidence of treatment for a respiratory 
problem in service and there is no medical evidence showing a 
nexus to service, the preponderance of the evidence is 
against this claim.  As such, the benefit-of-the-doubt rule 
does not apply and the Veteran's claim for service connection 
for a respiratory and sinus condition must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



TMJ

The Veteran has a current diagnosis of a jaw disability.  In 
the February 2005 VA Compensation and Pension Examination, 
the Veteran was diagnosed with TMJ, episodic.  

The service medical records, however, do not show treatment 
for TMJ or a jaw disability in service.  In May 1999, the 
Veteran did not report jaw problems and the physical 
examination does not show problems with his jaw.  

In the June 2006 VA examination, the Veteran had sporadic jaw 
pain and tooth grinding.  The jaw had full range of motion.  
The Veteran was diagnosed with myofacial pain and a chronic 
state of muscle tension in the masseter muscles.  

The Board finds that TMJ is not entitled to service 
connection.  There is evidence of episodic TMJ, which was not 
chronic.  There was also no evidence in service of TMJ, jaw 
or dental problems.  The Board acknowledges the Veteran's 
statements that he had TMJ in service.  The Veteran is 
competent to assert when his TMJ began.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); See also Charles v. Principi, 16 
Vet. App 370, 374-75 (2002).  The supporting medical 
evidence, however, does not support his assertion.  Competent 
lay testimony "can be rejected only if found to be mistaken 
or otherwise deemed not credible."  McLendon v. Nicholson, 
20 Vet. App. 79, 84 (2006).  Simply, the medical evidence 
during service and after service does not support the 
Veteran's contentions.  

Furthermore, there is no objective medical evidence that TMJ 
is related to service.  The VA examinations show that TMJ is 
episodic and does not show that it is related to service.  No 
doctor has ever opined that TMJ is related to service.  
Without competent medical evidence linking the Veteran's 
disability to service, service connection is not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his TMJ and service, however, he 
is not competent to provide a probative opinion on a medical 
matter such as etiology.  See Espiritu, supra.  While a 
layman can certainly attest to his in service experiences and 
current symptoms, he is not competent to provide an opinion 
linking that disability to service disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In sum, the evidence of record does not show that TMJ 
manifested in service or is related to service.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim for TMJ must be denied.  See 38 U.S.C.A 
§5107; 38 C.F.R. § 3.102.

Headaches

The Veteran has a current diagnosis of tension headaches.  In 
the March and June 2006 VA Compensation and Pension 
Examinations, the examiners physically examined the Veteran 
and diagnosed him with tension headaches.  VA treatment 
records also refer to tension headaches.  

The service medical records, however, do not show treatment 
for headaches in service.  In May 1999, the Veteran reported 
that he did not have frequent headaches.  In the May 1999 
examination, the head was clinically evaluated as normal.  
The Board notes that in a Post Deployment Health Assessment 
in April 2004, the Veteran reported that he had headaches.  

The RO afforded the Veteran VA Compensation and Pension 
Examinations for his claim for service connection for 
headaches.  In the February 2005 General Medical Examination, 
the examiner examined the Veteran and considered his report 
that the headaches began in service.  The examiner noted, 
however, that the etiology of the headaches was unknown.  In 
the August 2005 examination the examiner reviewed the service 
medical records, interviewed the Veteran and examined the 
Veteran.  The examiner noted a head injury in service, 
however, opined that it was not severe enough to cause 
headaches.  The examiner opined that it seemed unlikely that 
the Veteran's headache syndrome was related to his time in 
service.  

The veteran, however, has reported headaches during and after 
service.  He listed this disorder on his application for 
benefits around the time his active duty was concluding.  He 
is competent to describe his symptoms, and there is no 
persuasive evidence to challenge his credibility.  The 
diagnosis is established.  Continuity of symptomatology is 
likewise established.



ORDER

Service connection for a bilateral knee disability, 
manifested by bilateral patellar pain, as due to an 
undiagnosed illness is granted.  

Service connection for an upper respiratory disability to 
include a sinus disability, including as due to an 
undiagnosed illness is denied.  

Service connection for temporomandibular joint pain is 
denied.  

Service connection for headaches is granted.  

Service connection for leg cramps, including as due to an 
undiagnosed illness is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


